DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments and Response to Remarks
This document is in response to the amendment filed on June 30, 2022. Claims 1-20 are currently pending, from which claims 2 and 11-20 are withdrawn by Applicant’s election, without traverse. Claims 1 and 3-10 have been fully examined.
With respect to the 112 rejections, the amendments overcome the rejection. The rejection is withdrawn. 
With respect to the 103 rejections, Applicant is of the opinion that the prior art of Kundu does not teach identifying a consumer and an item within a designated area because Kundu describes detection of the region of interest based on detecting that customer is at a cash register, or POS terminal. The examiner respectfully disagrees and notes that based on the broadest reasonable interpretation, a cash register or a POS terminal can be interpreted as “a designated area” as claimed. There is no specific definition of the “designated area” in the claim or in the Specification that suggests a “designated area” is different from location of a cash register or POS terminal. 
Applicant adds that Kundu does not even reference a camera and just assumes that the video is from a single camera at the register or terminal. The examiner respectfully disagrees and notes that Kundu at least in transaction-specific criteria such as camera number, Col. 6 ll. 24-42, teaches transaction-specific criteria (i.e., metadata) that includes a camera number (i.e., identifier)
Additionally, Applicant is of the opinion that the amended claim recitation that “bounding boxes are maintained within images for a customer and an item within a store and the bounding boxes along with the camera identifier are used to identify that the customer and the item are in the designated area” is not taught by the prior art. The examiner respectfully disagrees and notes that Kundu, at least in FIG. 21, and Col. 15 ll. 1-62, teaches frame (i.e., bounding boxes) extraction process to generate and maintain multiple image frames, and detects customer/object presence within the frames (i.e.,  monitoring the customer and the item within the store from a plurality of images.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al.  (US Patent Publication No.  2016/0042351) in view of Kundu et al. (US Patent No. 7,516,888), further in view of Graham et al. (US patent Application No. 2019/0279017), further in view of Broache et al. (US Patent Publication No. 2015/0248589).
With respect to claim 1, Syed et al. teach:
obtaining and executing, by a processor, executable instructions from a non-transitory computer-readable storage medium causing the processor to perform operations… ([0021], [0023])
identifying … a consumer… ([0014], [0073]-[0075])
obtaining a transaction history for the consumer; (0014]-[0017])
matching the item to a previously purchased item in the transaction history associated with the consumer; ([0014]-[0020])
crediting an account of the consumer with an item price associated with the previously purchased item as a refund for the item. ([0055])
Syed et al. do not explicitly teach:
maintaining bounding boxes for images of a consumer who has an item within a store;
identifying a consumer and an item that is being placed in a designated area of the store by the consumer within a particular image using the bounding boxes and determining the designated area based on camera metadata for the particular image that comprises a camera identifier associated with a camera known to capture and provide specific images of the designated area;
cropping out background pixels and other pixels known to not be associated with any given item from the particular image and known to be associated with background objects or a person and producing a modified item image for the item;
obtaining attributes for the item from metadata carried with the particular image:;
adding additional attributes for the item to the metadata based on modified item image pixels for the modified item image;
processing the modified item image and identifying and recognizing the item from modified item image pixels of the modified item image, the attributes and the additional attributes;
However, Kundu et al. teach:
maintaining bounding boxes for images of a consumer who has an item within a store; (“frame extraction process” Col. 15 ll. 1-62)
identifying a consumer and an item that is being placed in a designated area of the store by the consumer within a particular image using the bounding boxes, (“object presence detection” FIGS. 12, 14, 15, 21, Col. 12 l. 56-Col. 13 l. 61, Col. 14 ll. 12-67, Col. 15 ll. 1-62)
 determining the designated area based on camera metadata for the particular image that comprises a camera identifier associated with a camera known to capture and provide specific images of the designated are; (transaction-specific criteria such as camera number, Col. 6 ll. 24-42) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the visual recognition of merchandize and customers, as taught by Kundu et al., into the return processing system of Syed et al., in order to identify a customer and a merchandize at a store. (Kundu et al., Abstract, Col. 6 ll. 20-50)
Syed et al. and Kundu et al. do not explicitly teach:
cropping out background pixels and other pixels known to not be associated with any given item from the particular image and known to be associated with background objects or a person and producing a modified item image for the item;
obtaining attributes for the item from metadata carried with the particular image:;
adding additional attributes for the item to the metadata based on modified item image pixels for the modified item image;
processing the modified item image and identifying and recognizing the item from modified item image pixels of the modified item image, the attributes and the additional attributes;
However, Graham et al. teach:
cropping out background pixels and other pixels known to not be associated with any given item from the particular image and known to be associated with background objects or a person and producing a modified item image for the item; ([0020])
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the item detection in an image by cropping the particular image, as taught by Graham et al., into the return processing system of Syed et al., and Kundu et al., in order to identify an item from an image by cropping the particular image. (Graham et al., Abstract, [0004])
Syed et al., Kundu et al. and Graham et al. do not explicitly teach:
obtaining attributes for the item from metadata carried with the particular image;
adding additional attributes for the item to the metadata based on modified item image pixels for the modified item image;
processing the modified item image and identifying and recognizing the item from modified item image pixels of the modified item image, the attributes and the additional attributes;
However, Broache et al. teach:
obtaining attributes for the item from metadata carried with the particular image; ([0124])
adding additional attributes for the item to the metadata based on modified item image pixels for the modified item image; ([0088], [0098], [0142])
processing the modified item image and identifying and recognizing the item from modified item image pixels of the modified item image, the attributes and the additional attributes; ([0070]-[0071], [0087]-[0088], [0098], [0124] 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the object identifications in images that carry metadata, as taught by Broache et al., into the processing system of Syed et al., Kundu et al., and Graham et al., in order to be able to update image metadata based on image modifications and identify an object in the modified image. (Broache et al., Abstract)
With respect to claim 3, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
wherein identifying the consumer and the item placed in the designated area further includes associating a check-in event with the particular image and identifying the consumer and linking the account to the consumer. ([0012]-[0017])
With respect to claim 4, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 3.
Moreover, Syed et al. teach:
identifying the check-in event further includes detecting the check-in event through: facial recognition of the consumer, a mobile location reported that indicates the consumer has entered the store, or scan of a bar code performed by a mobile device of the consumer upon entry into the store. ([0010]-[0017])
With respect to claim 5, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
matching further includes confirming a refund policy associated with the store or the item based on the transaction history. ([0059]-[0061])
With respect to claim 7, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
wherein crediting further includes causing initiating of a mobile application on a mobile device operated by the user. ([0055], [0079]) 
With respect to claim 8, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 7.
Moreover, Syed et al. teach:
causing further includes instructing a user interface of the mobile application to present a receipt for the refund. ([0079])
With respect to claim 9, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 1.
Moreover, Syed et al. teach:
crediting further includes requesting a refund type from a mobile application that processes on mobile device of the consumer. ([0075]-[0077], [0079], [0081])

Claims 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Syed et al. in view of Kundu et al., Graham et al. and Broache et al., further in view of Banaugh et al. (US Patent No.  7,333,953) 
With respect to claim 6, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 5.
Syed et al., Kundu et al. Graham et al. and Broache et al. do not explicitly teach:
wherein crediting further includes sending an application message to a mobile application of a mobile device of the consumer after determining that the item cannot be returned based on failure to comply with the refund policy.
	However, Banaugh et al. teach:
wherein crediting further includes sending an application message to a mobile application of a mobile device of the consumer after determining that the item cannot be returned based on failure to comply with the refund policy. (Col. 5 l. 53 – Col. 6 l. 2, Col. 6 l. 56 – Col. 7 l. 60) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the transaction decision making as taught by Banaugh et al., into the return processing system of Syed et al., Kundu et al, Graham et al. and Broache et al., in order to process return transactions based on business rules. (Banaugh et al., Abstract, Col. 5 ll. 13-23)
With respect to claim 10, Syed et al., Kundu et al., Graham et al. and Broache et al. teach the limitations of claim 9.
Syed et al., Kundu et al. Graham et al. and Broache et al. do not explicitly teach:
requesting further includes removing a credit made to the account and processing the refund type based on receiving a response provided by the consumer through the mobile application and determining the refund type identified in the response does not correspond with the crediting of the account.
However, Banaugh et al. teach:
requesting further includes removing a credit made to the account and processing the refund type based on receiving a response provided by the consumer through the mobile application and determining the refund type identified in the response does not correspond with the crediting of the account. (Col. 6 l. 56 – Col. 7 l. 60, Col. 8 ll. 12-29) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMA ASGARI whose telephone number is (571)272-2037.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SIMA ASGARI/Examiner, Art Unit 3685                                                                                                                                                                                                        
 /STEVEN S KIM/ Primary Examiner, Art Unit 3685